      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION



J. MICHAEL BROWN; YOUNG
AMERICANS FOR LIBERTY AT JONES
COUNTY JUNIOR COLLEGE,
                                               Civ. A. No. 2:19–cv–00127–KS–MTP
             Plaintiffs,

v.

JONES COUNTY JUNIOR COLLEGE;
BOARD OF TRUSTEES OF JONES
COUNTY JUNIOR COLLEGE; JESSE
SMITH, in his individual and official
capacities; MARK EASLEY, in his individual
and official capacities; GWEN MAGEE, in her
individual and official capacities; and STAN
LIVINGSTON, in his individual and official
capacities,

             Defendants.




        THE UNITED STATES OF AMERICA’S STATEMENT OF INTEREST
       Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 2 of 14



       The United States of America respectfully submits this Statement of Interest pursuant to

28 U.S.C. § 517, which authorizes the Attorney General to send his officers “to any . . . district in

the United States to attend to the interests of the United States in a suit pending in a court of the

United States.”1

                                PRELIMINARY STATEMENT

       Imagine a society in which a citizen must petition the government for permission to meet

with his fellow citizens. Imagine further that such requests must be made at least three days in

advance of the requested meeting, and that the government has unbridled discretion to determine

who may meet with whom, and about what they might speak. Such extreme preconditions to

speech might not be out of place in Oceania, the fictional dystopian superstate in George

Orwell’s Nineteen Eighty-Four.       The First Amendment to the United States Constitution,

however, ensures that preconditions like these have no place in the United States of America.

       The First Amendment notwithstanding, Defendant Jones County Junior College (JCJC)—

a public, Ellisville-based two-year institution of higher education whose property spans several

hundred acres (Doc. 1 (“Compl.”) ¶¶ 14, 35)—provides in its Student Handbook that

“[a]ny . . . meeting or gathering for any purpose . . . conducted on the campus of the institution

must be scheduled with the President or Vice President of Student Affairs at least 72 hours in

advance of the event.” (Id. ¶ 25; Doc. 1–3 at 112, § 2.a.) The Student Handbook further

provides that “[t]he Vice President of Student Affairs reserves the right to schedule or not

schedule any activity.” (Compl. ¶ 30; Doc. 1–3 at 111, § 1.a.) And “[s]tudents assembling for


1
        “Courts have interpreted 28 U.S.C. § 517 broadly and have generally denied motions to
strike statements of interest.” Gil v. Winn Dixie Stores, Inc., 242 F. Supp. 3d 1315, 1317 (S.D.
Fla. 2017). “The statute contains no time limitation and does not require the Court’s leave.”
Karnoski v. Trump, No. 18–51013, 2018 WL 4501484, at *2 (E.D. Mich. Sept. 20, 2018).
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 3 of 14



any meeting not authorized . . . are subject to proper disciplinary action,” which could include

repercussions as severe as expulsion. (Compl. ¶¶ 26–27; Doc. 1–3 at 112, § 2.b; Doc. 1–4 at 97.)

          As alleged, these draconian regulations are no mere paper tigers: JCJC enforces them to

the extreme. According to the Complaint, a JCJC official called the campus police on Plaintiff J.

Michael Brown, then a JCJC student, for—ironically—speaking with other students on campus

about free speech and other civil liberties, without prior permission from the administration.

(See generally Compl. ¶¶ 38–72.) Later, another campus official called the campus police on Mr.

Brown and his girlfriend as they engaged with fellow students about marijuana legalization. (See

generally id. ¶¶ 73–116.) After these interactions, Mr. Brown stopped “engag[ing] in expressive

activity” on JCJC property “for fear of disciplinary action, removal from campus, or arrest.” (Id.

¶ 116.)

          Although JCJC and its affiliated defendants have moved to dismiss Plaintiffs’ claims

(Docs. 14 & 15), they tellingly make no effort to reconcile JCJC’s speech policies with the First

Amendment. Instead, they merely argue that Plaintiffs have not demonstrated standing, that

Plaintiffs have “not alleged any appreciable damages,” and that the individual defendants are

entitled to qualified immunity. (Doc. 15 at 1.)

          The United States takes no position on these issues. But regardless of whether this

particular case may proceed, JCJC, as a public institution of higher education, has a freestanding

obligation to comply with the First Amendment. As explained below, JCJC’s speech policies do

not pass First Amendment muster in at least two major respects: they operate as a prior restraint

on all student speech and contain no exception for individuals or small groups; and they further

grant school officials unbridled discretion to determine which students may speak, and about

what they might speak.




                                                  2
       Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 4 of 14



       No matter the outcome of its pending motion to dismiss, JCJC would be wise to revisit

and revise its speech policies at the earliest possible opportunity. The Constitution demands

nothing less.

                           INTEREST OF THE UNITED STATES

       The right to free speech lies at the heart of a free society. The United States accordingly

has a substantial interest in the freedom of speech. Earlier this year, the President issued an

executive order stating that “[f]ree inquiry is an essential feature of our Nation’s democracy, and

it promotes learning, scientific discovery, and economic prosperity.” Exec. Order No. 13,864, 84

Fed. Reg. 11,401 (Mar. 21, 2019). For this reason, it is the policy of the Executive Branch “to

promote free and open debate on college and university campuses.” Id. “We must encourage

institutions,” the order continues, “to appropriately account for this bedrock principle in their

administration of student life and to avoid creating environments that stifle competing

perspectives, thereby potentially impeding beneficial research and undermining learning.” Id.

       The United States has a particularly strong interest in ensuring that the First Amendment

freedoms to speak and assemble are recognized by public institutions of higher education. The

United States, through the U.S. Department of Education, has made federal taxpayer-funded

grants to JCJC in the past and may well do so again in the future. Also, the United States,

through the U.S. Department of Education and other agencies, obligates billions of federal

taxpayer dollars in grants to public institutions of higher education annually, and it has a

compelling interest in ensuring that grant recipients comply with the Constitution and other

relevant federal laws.

       Finally, the Attorney General enforces 34 U.S.C. § 12601, which provides in relevant

part that governmental authorities and their agents may not “engage in a pattern or practice of

conduct by law enforcement officers . . . that deprives persons of rights, privileges, or immunities


                                                 3
       Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 5 of 14



secured or protected by the Constitution or laws of the United States.”          § 12601(a).   The

Attorney General “may in a civil action obtain the appropriate equitable and declaratory relief to

eliminate the pattern or practice.” § 12601(b).

                                         BACKGROUND

A.      JCJC’s Student Handbook and Its College Code of Conduct

        JCJC’s Student Handbook and its College Code of Conduct contain regulations and

policies that all JCJC students must follow. (Compl. ¶ 22.) Students found violating these

regulations and policies face disciplinary action that can include fines, suspension, and expulsion.

(Id. ¶ 27.)

        The “Assemblies Regulations” in JCJC’s Student Activity Policies provide in part that

“[a]ny student parade, serenade, demonstration, rally, and/or other meeting or gathering for any

purpose, conducted on the campus of the institution must be scheduled with the President or

Vice President of Student Affairs at least 72 hours in advance of the event.” (Id. ¶ 25 (emphasis

added); Doc. 1–3 at 112, § 2.a.) The Assemblies Regulations provide no standards to be applied

by the President or Vice President in determining whether to schedule meetings and gatherings.

In fact, the Scheduling and Planning section of the Student Activity Policies states that “[t]he

Vice President of Student Affairs reserves the right to schedule or not schedule any activity.”

(Compl. ¶ 30; Doc. 1–3 at 111, § 1.a.)

        The Assemblies Regulations further provide that “[s]tudents assembling for any meeting

not authorized in accordance with [the Scheduling and Planning section]”—including students

who are merely “present at such unauthorized meetings”—“are subject to proper disciplinary

action.” (Compl. ¶ 26; Doc. 1–3 at 112, § 2.b.) The Disciplinary Actions section of the Student

Handbook states that “[d]isciplinary probation, fines, or other action may be imposed by the Vice

President of Student Affairs or his designee when involving minor infractions in lieu of an


                                                  4
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 6 of 14



appearance before the disciplinary committee, provided the student agrees to such action as

imposed.” (Compl. ¶ 27; Doc. 1–4 at 97 (emphases added).) Discipline may also include

suspension and expulsion. (Id.)

B.     The Alleged Ramifications of Unauthorized Speech on JCJC’s Campus2

       Plaintiff J. Michael Brown was a student enrolled at JCJC between August 2018 and

August 2019. (Compl. ¶¶ 12, 116.) In August 2018, Brown founded a JCJC chapter of Young

Americans for Liberty (YAL), a libertarian youth advocacy organization with chapters on

college campuses nationwide. (Id. ¶¶ 13, 38.)

       1.      The “Free Speech Ball” Incident

       Mr. Brown’s first run-in with the JCJC police occurred in February 2019, when Mr.

Brown and a former JCJC student, Mitch Strider, sought to speak with JCJC students about

YAL’s mission in an effort to recruit new student members. (Id. ¶ 41.) They brought an

oversized beach ball, which they referred to as a “free speech ball,” to Centennial Plaza, JCJC’s

open central quadrangle. (Id. ¶¶ 42–43; see Doc. 1–5.) On the quadrangle, they invited passing

students to write messages on the free speech ball, engaged them about YAL’s issues, and

encouraged them to sign up for the YAL chapter. (Compl. ¶ 43.) Mr. Brown and Mr. Strider

then moved the free speech ball to a grassy area of the quadrangle next to the Administration

Building. (Id. ¶ 45.) None of their activities impeded traffic or building access, or in any other

way disrupted JCJC’s operations. (Id. ¶¶ 44, 46.)

       While Mr. Brown and Mr. Strider were at the grassy area, a JCJC staff member

approached and asked them “if they had obtained permission to be on campus and whether they


2
      At this stage of litigation, the United States, like Defendants (see Doc. 15 at 1 n.1),
assumes the veracity of Plaintiffs’ well-pled allegations.



                                                5
       Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 7 of 14



had spoken with JCJC Dean of Students Mark Easley about their expressive activity.” (Id. ¶ 48.)

Dean Easley arrived soon afterwards and “informed Brown and Strider that they were not

permitted to be present on campus with the free speech ball because they had not followed

JCJC’s policies to gain administrative approval for the activity.” (Id. ¶ 50.) “Although Brown

informed Easley that he was a JCJC student, Easley confirmed in response to Brown’s inquiry

that he was not permitted to have the free speech ball on campus at any point that day because

Brown had not submitted the necessary paperwork and followed the necessary procedure to do

so.” (Id. ¶ 51.)

       Dean Easley then called JCJC Chief of Campus Police Stan Livingston to the scene. (Id.

¶ 54.) Police Chief Livingston “ordered Brown and Strider to accompany him to his office.” (Id.

¶ 59.) “In response to Brown’s inquiries about the policies governing his obligations as a student

who wished to have a free speech ball on campus, Livingston stated that Brown needed to come

back later and speak with” the then-Interim Vice President of Student Affairs “to discuss what

approval procedures JCJC policy required and what expressive activity Brown was permitted to

engage in on campus.” (Id. ¶ 66; see id. ¶ 62.) Police Chief Livingston “also reiterated that

Brown was not permitted to be on campus with the free speech ball until he had permission”

from the Interim Vice President. (Id. ¶ 68.) “Upon leaving Livingston’s office, Brown and

Strider deflated the free speech ball and departed [JCJC’s] Ellisville campus.” (Id. ¶ 69.)

       2.      The Marijuana-Legalization Incident

       Mr. Brown’s second run-in with the JCJC police occurred in April 2019 when Mr. Brown,

his girlfriend (who was then also a JCJC student), and a YAL staff member were on campus to

speak with students about YAL’s mission in an attempt to recruit students to the YAL chapter.

(Id. ¶¶ 73-74.) They stood on the edge of the quadrangle, and Mr. Brown held a sign inviting

students to share their views on marijuana legalization. (Id. ¶ 74.) The three also carried


                                                 6
       Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 8 of 14



pamphlets and pocket Constitutions to distribute to interested students. (Id.) Their activities at

the quadrangle did not impede any traffic or building access, or in any other way disrupt JCJC’s

operations. (Id. ¶ 76.)

          While the group was speaking with two students, a JCJC staff member approached and

asked if Mr. Brown had been on campus earlier with a beach ball. (Id. ¶¶ 74–81; see id. ¶ 49.)

After Mr. Brown confirmed that he had been on campus with a beach ball, the JCJC staff

member called the campus police. (Id. ¶ 84.) The students who had been speaking with Mr.

Brown walked away. (Id. ¶ 86.)

          Eventually, JCJC Police Officer Kim Dikes arrived. (Id. ¶ 87.) When Mr. Brown

“attempted to explain the purpose of the expressive activity they had been engaged in,” Police

Officer Dikes responded “that they were not permitted to engage in such activity on campus

without prior administrative permission.” (Id. ¶¶ 89–90.) Police Officer Dikes then asked Mr.

Brown and his girlfriend for their drivers’ licenses and student identification cards, and took

down their names, phone numbers, addresses, and student identification numbers. (Id. ¶¶ 92–93.)

          Police Officer Dikes then took Mr. Brown and his girlfriend to Police Chief Livingston’s

office. (Id. ¶¶ 104–05.) When Police Chief Livingston arrived, he told Mr. Brown that he

“knew he was not allowed to engage in expressive activity on campus without administrative

approval.” (Id. ¶ 106.) Police Chief Livingston also told Mr. Brown “not to cause any more

‘trouble’ before the end of the semester.” (Id. ¶ 110.)

          Neither Mr. Brown “nor any other member of the YAL chapter or YAL’s national

organization have engaged in expressive activity on the Ellisville campus or any other JCJC

property since April 4, 2019, for fear of disciplinary action, removal from campus, or arrest.” (Id.

¶ 116.)




                                                 7
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 9 of 14



                                         ARGUMENT

       College campuses should not be mini police states. And the First Amendment, which

provides that “Congress shall make no law . . . abridging the freedom of speech,” U.S. Const.

amend. I, ensures that public colleges cannot be police states. See also Manhattan Cmty. Access

Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019) (“the Fourteenth Amendment makes the First

Amendment’s Free Speech Clause applicable against the States”).

       The Supreme Court has explained that its cases “leave no doubt that,” “[w]ith respect to

persons entitled to be there,” “the First Amendment rights of speech and association extend to

the campuses of state universities.” Widmar v. Vincent, 454 U.S. 263, 268–69 (1981). Indeed,

“the vigilant protection of constitutional freedoms is nowhere more vital than in the community

of American schools,” as “[t]he college classroom with its surrounding environs is peculiarly the

marketplace of ideas.” Healy v. James, 408 U.S. 169, 180 (1972) (internal quotation marks

omitted).3

       The First Amendment allows public colleges to impose reasonable restrictions on the

time, place, and manner of protected speech. But such restrictions: (i) must be “justified without

reference to the content of the regulated speech”; (ii) must be “narrowly tailored to serve a

significant governmental interest”; and (iii) must “leave open ample alternative channels for

communication of the information.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)

(internal quotation marks omitted).        Even content-neutral restrictions cannot “burden

substantially more speech than is necessary to further the government’s legitimate interests.” Id.

3
        College campuses may be able to impose more-restrictive conditions on persons not
“entitled to be there.” Widmar v. Vincent, 454 U.S. at 268–69. Cf. Sonnier v. Crane, 613 F.3d
436, 438 (5th Cir. 2010) (discussing campus speech restrictions as applied to “non-students”),
withdrawn in part, 634 F.3d 778 (5th Cir. 2011) (per curiam). This action, however, concerns
student speech.



                                                8
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 10 of 14



at 799. Like any government entity, when a public college “restricts speech, [it] bears the burden

of proving the constitutionality of its actions.” United States v. Playboy Entm’t Grp., Inc., 529

U.S. 803, 816 (2000).

       JCJC’s speech policies violate the First Amendment in at least two significant respects.

First, JCJC’s speech policies act as an unflinching prior restraint on all student speech, and

contain no exception for individuals or small groups that are unlikely to tread upon a legitimate

school interest. Second, JCJC’s speech policies grant school officials unbridled discretion to

determine which students may speak, and about what they might speak.

A.     JCJC’s Unconstitutional Prior Restraint on All Student Speech

       “It is offensive—not only to the values protected by the First Amendment, but to the very

notion of a free society—that in the context of everyday public discourse a citizen must first

inform the government of her desire to speak to her neighbors and then obtain a permit to do so.”

Watchtower Bible & Tract Soc’y of N.Y., Inc. v. Village of Stratton, 536 U.S. 150, 165–66 (2002).

“Regulations that require speakers to obtain permits before speaking—prior restraints—are

disfavored and must be confined by narrow, objective, and definite standards.” Serv. Emps. Int’l

Union, Local 5 v. City of Houston, 595 F.3d 588, 596 (5th Cir. 2010) (internal quotation marks

omitted).   “There is a ‘heavy presumption’ of invalidity for prior restraints that grant the

licensing authority broad discretion.” Id. (quoting Forsyth Cnty. v. Nationalist Movement, 505

U.S. 123, 130 (1992)). The government “carries a heavy burden of showing justification for the

imposition of such a restraint.” Capital Cities Media, Inc. v. Toole, 463 U.S. 1303, 1305 (1983)

(internal quotation marks omitted).

       JCJC’s speech policies act as an unflinching prior restraint on student speech, and contain

no exception for individuals or small groups. JCJC’s speech policies require three days’ notice

and administrator approval of “any student . . . meeting or gathering for any purpose, conducted


                                                9
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 11 of 14



on the campus.” (Compl. ¶ 25; Doc. 1–3 at 112, § 2.a.). JCJC’s speech policies apply campus-

wide and are not tailored to larger gatherings that are more likely to be disruptive. Moreover, as

alleged by Plaintiffs, JCJC actually applies its broad speech policies to tiny groups that pose no

threat to any institutional interest such as campus safety, order, or accessibility. In both incidents

described in the Complaint, Mr. Brown and one or two others were simply engaging with

passing students as they traversed JCJC’s campus, and did not disrupt JCJC’s operations in any

way. (See Compl. ¶¶ 44, 46, 76.)

       Courts routinely invalidate prior-restraint schemes like JCJC’s that do not exempt

individuals and small groups from permit requirements. In Knowles v. City of Waco, 462 F.3d

430 (5th Cir. 2006), for example, the Fifth Circuit explained that “ordinances requiring a permit

for demonstrations by a handful of people are not narrowly tailored to serve a significant

government interest.” Id. at 436. Thus, the Fifth Circuit held unconstitutional a city’s “Parade

ordinance” that “may be interpreted to require a prior permit for the activity of as few as two

people.” Id.

       Like the Fifth Circuit, other courts of appeals also routinely invalidate prior restraints that

apply to individuals and small groups. See, e.g., Boardley v. U.S. Dep’t of Interior, 615 F.3d 508,

525 (D.C. Cir. 2010) (“Requiring individuals and small groups to obtain permits before engaging

in expressive activities within designated ‘free speech areas’ (and other public forums within

national parks) violates the First Amendment.”); Am.-Arab Anti-Discrimination Comm. v. City of

Dearborn, 418 F.3d 600, 608 (6th Cir. 2005) (“Because its language applies to small

groups . . . Section 2 of the Ordinance is unconstitutional on its face.”); Cox v. City of Charleston,

416 F.3d 281, 286 (4th Cir. 2005) (“[A]ny group of individuals who gather together on the

sidewalks for a ‘meeting’ or ‘assembly’—no matter how innocuous—is in violation of the




                                                 10
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 12 of 14



Ordinance unless the group first obtains a permit from the city administrator. Because the City

has not established why burdening such expression is necessary to facilitate its interest in

keeping its streets and sidewalks safe, orderly, and accessible, we hold that the

Ordinance . . . facially violates the First Amendment.”); Grossman v. City of Portland, 33 F.3d

1200, 1207 (9th Cir. 1994) (“[W]e simply cannot agree that six to eight people carrying signs in

a public park constituted enough of a threat to the safety and convenience of park users . . . to

justify the restrictions imposed on their speech here.”).

       Defendants’ joint motion to dismiss all but admits that JCJC’s speech policies are

unconstitutional. Over the span of seven pages, Defendants argue that the individual defendants

are entitled to qualified immunity. (Defs.’ Br. in Supp. Mot. To Dismiss, Doc. 15 at 9–15.) But

at no point do Defendants contend that JCJC’s speech policies are constitutional—or even

arguably constitutional. This conspicuous omission is telling because “[t]he doctrine of qualified

immunity protects government officials from civil damages liability when their actions could

reasonably have been believed to be legal.” Zadeh v. Robinson, 928 F.3d 457, 463–64 (5th Cir.

2019) (internal quotation marks omitted). The implication is clear. As Defendants effectively

concede, no one can reasonably believe that JCJC’s speech policies are legal.

B.     JCJC’s Unconstitutional Discretion in Censoring Speech

       JCJC’s speech policies are also unconstitutional because they vest the college with

unbridled discretion to decide which students can speak, and about what they might speak.

       The Supreme Court has explained that “a law subjecting the exercise of First Amendment

freedoms to the prior restraint of a license must contain narrow, objective, and definite standards

to guide the licensing authority.” Forsyth Cnty. v. Nationalist Movement, 505 U.S. 123, 131

(1992) (internal quotation marks omitted).       “A government regulation that allows arbitrary

application is inherently inconsistent with a valid time, place, and manner regulation because


                                                 11
      Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 13 of 14



such discretion has the potential for becoming a means of suppressing a particular point of view.”

Id. at 130 (internal quotation marks omitted). “The reasoning is simple: If the permit scheme

involves appraisal of facts, the exercise of judgment, and the formation of an opinion by the

licensing authority, the danger of censorship and of abridgment of our precious First Amendment

freedoms is too great to be permitted.” Id. at 131 (internal citations and quotation marks

omitted). Accord, e.g., City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 772 (1988);

Kunz v. New York, 340 U.S. 290, 293–95 (1951). “There is a ‘heavy presumption’ of invalidity

for prior restraints that grant the licensing authority broad discretion.” Serv. Emps. Int’l Union,

Local 5, 595 F.3d at 596 (quoting Forsyth Cnty., 505 U.S. at 130).

       JCJC’s speech policies contain no standards—let alone narrow, objective, and definite

standards—for approving or denying speech.            The “Assemblies Regulations” provide no

standards for when JCJC will permit a “meeting or gathering for any purpose.” (Compl. ¶ 25;

Doc. 1–3 at 112, § 2.a.). The “Scheduling and Planning” section not only is devoid of objective

standards but instead forthrightly states that “[t]he Vice President of Student Affairs reserves the

right to schedule or not schedule any activity.” (Compl. ¶ 30; Doc. 1–3 at 111, § 1.a.) These

policies subject student speech entirely to the “whim of the administrator.” Forsyth Cnty., 505

U.S. at 133. “The First Amendment prohibits the vesting of such unbridled discretion in a

government official.” Id.; accord City of Lakewood, 486 U.S. at 772.

                                         CONCLUSION

       The First Amendment prohibits the Defendants from “abridging the freedom of speech.”

U.S. Const. amend. I. As a public institution of higher education, JCJC should be encouraging

speech, not stifling it. Its unconstitutional conduct cannot stand.

       JCJC need not—and should not—wait for a court with jurisdiction to steamroll it into

compliance. It should comply voluntarily with the First Amendment—and soon.


                                                 12
     Case 2:19-cv-00127-KS-MTP Document 23 Filed 12/09/19 Page 14 of 14



Dated: December 9, 2019               Respectfully submitted,

                                      ERIC S. DREIBAND
                                      Assistant Attorney General

                                      D. MICHAEL HURST, JR.
                                      United States Attorney

                                      /s/ Elliott M. Davis
                                      ELLIOTT M. DAVIS
                                      (N.Y. Reg. No. 4596755)
                                      Acting Principal Deputy
                                        Assistant Attorney General

                                      MARC A. PEREZ
                                      Chief, Civil Division
                                      Assistant United States Attorney

                                      MATTHEW J. DONNELLY
                                      Trial Attorney

                                      United States Department of Justice
                                      Civil Rights Division
                                      950 Pennsylvania Ave. NW
                                      Washington, DC 20530
                                      Telephone: (202) 514-4609
                                      Facsimile: (202) 514-0293
                                      Email:       elliott.davis@usdoj.gov


                                      REED D. RUBINSTEIN
                                      Principal Deputy General Counsel

                                      CHRISTINE PRATT
                                      Attorney Advisor

                                      United States Department of Education
                                      Office of the General Counsel
                                      400 Maryland Ave. SW
                                      Washington, DC 20202




                                     13
